 Case 5:20-cv-00141-M-BQ Document 15 Filed 10/14/20                   Page 1 of 2 PageID 281



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

PREM SALES, LLC,                                  §
                                                  §
                       Plaintiff,                 §
                                                  §
v.                                                § CIVIL ACTION NO. 5:20-CV-141-M-BQ
                                                  §
GUANGDONG CHIGO HEATING AND                       §
VENTILATION EQUIPMENT CO., LTD.,                  §
                                                  §
                       Defendant.                 §

ORDER ACCEPTING THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court is Defendant Guangdong Chigo Heating and Ventilation Equipment Co.,

Ltd.’s Motion to Dismiss and Brief in Support of Motion to Dismiss. ECF Nos. 5, 6. The United

States Magistrate Judge made Findings, Conclusions, and a Recommendation regarding the

motion. ECF No. 13. Plaintiff filed objections on October 8, 2020, and the District Court has

made a de novo review of those portions of the proposed findings and recommendation to which

objection was made. The objections are overruled. Accordingly, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge, and

Defendant’s Motion to Dismiss is therefore DENIED. ECF No. 5.

       It is ORDERED that:

       (1)     Plaintiff shall immediately commence efforts to serve Defendant under the Hague

Convention, in accordance with Federal Rule of Civil Procedure 4(f)(1), and must accomplish

service within 20 weeks of the date of this Order.

       (2)     Plaintiff shall file a status update within 90 days of this Order, informing the Court

of its progress and any anticipated delays.



                                                     1
 Case 5:20-cv-00141-M-BQ Document 15 Filed 10/14/20                   Page 2 of 2 PageID 282



       (3)     In the event Plaintiff is not able to serve Defendant within the designated

timeframe, Plaintiff shall submit evidence to the Court explaining the delay and establishing good

cause for granting additional time to complete service. If Plaintiff fails to comply with this Order,

the Court will dismiss Plaintiff’s claims without prejudice.

       SO ORDERED, this 14th day of October, 2020.




                                                     2
